Ex. 10.3


MASTER TERMINATION AGREEMENT
This MASTER TERMINATION AGREEMENT (this "Agreement"), dated as of August 16,
2019 (the "Closing Date"), is entered into by and among White Eagle General
Partner, LLC, a Delaware limited liability company (the "GP Pledgor"), Lamington
Road Designated Activity Company, a designated activity company incorporated
with limited liability under the laws of Ireland (the "LP Pledgor" and together
with the GP Pledgor, the "Pledgors"), White Eagle Asset Portfolio, LP, a
Delaware limited partnership ("White Eagle"), Lamington Road Bermuda Ltd., a
Bermuda company (the "Portfolio Manager"), Markley Asset Portfolio, LLC, a
Delaware limited liability company ("Markley"), CLMG Corp., as administrative
agent under the Loan Agreement (as defined below) (the "Administrative Agent")
and under the DIP Loan Agreement (as defined in the DIP Order defined below, the
“DIP Agent”), LNV Corporation, as initial lender under the Loan Agreement (the
"Initial Lender") and DIP Lender (as defined in the DIP Order defined below, the
“DIP Lender,” and, together with the Administrative Agent, the DIP Agent and the
Initial Lender, the “Lender Parties”), Wilmington Trust, National Association
("WTNA"), in its capacities as securities intermediary under the SACCA (as
defined below) (in such capacity, the "Securities Intermediary"), as custodian
under the SACCA (in such capacity, the "Custodian") and as agent under the
Pledge Agreement (as defined below) (in such capacity, the "Agent" and together
with the Lender Parties, Pledgors, White Eagle, Markley, the Portfolio Manager,
the Custodian and the Securities Intermediary, the "Facility Parties"), and
Palomino JV, L.P., a Cayman exempted limited partnership (together with its
successors and assigns, the "Purchaser").
W I T N E S E T H:
WHEREAS, White Eagle, Imperial Finance & Trading, LLC, a Florida limited
liability company ("IFT"), as initial servicer, initial portfolio manager and as
guarantor, the Portfolio Manager, the Initial Lender and the Administrative
Agent entered into that certain Second Amended and Restated Loan and Security
Agreement, dated as of January 31, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the "Loan Agreement");
WHEREAS, the Pledgors and the Administrative Agent, as secured party, entered
into that certain Partnership Interest Pledge Agreement, dated as of May 16,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the "Pledge Agreement"), pursuant to which the Pledgors pledged their
equity interests in White Eagle to secure White Eagle's obligations under the
Loan Agreement;
WHEREAS, MLF LexServ, L.P., a Delaware limited partnership (the "Servicer"),
White Eagle, IFT, as initial servicer, and the Portfolio Manager entered into
that certain Servicing Agreement, dated as of May 16, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the "Servicing
Agreement");
WHEREAS, the Administrative Agent, White Eagle, the Securities Intermediary and
the Custodian entered into that certain Second Amended and Restated Securities
Account Control and Custodian Agreement, dated as of January 31, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
"SACCA");


DOC ID - 32342032.17
 
 






--------------------------------------------------------------------------------





WHEREAS, on November 14, 2018, the Pledgors each filed a voluntary petition for
relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy
Code") in the United States Bankruptcy Court for the District of Delaware (the
"Bankruptcy Court");
WHEREAS, on December 13, 2018, White Eagle filed a voluntary petition for relief
under chapter 11 of the Bankruptcy Code in the Bankruptcy Court;
WHEREAS, on January 25, 2019, the Pledgors, White Eagle and Emergent Capital,
Inc., a Florida corporation ("Emergent"), commenced an adversary proceeding in
the Bankruptcy Court against the Initial Lender and certain unaffiliated
parties;
WHEREAS, on May 24, 2019, the Administrative Agent, the Initial Lender, the
Pledgors, Emergent, IFT, White Eagle, the Portfolio Manager, Markley and certain
other affiliates of White Eagle entered into a Settlement Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the "Settlement
Agreement") to evidence the settlement of all matters between them involving,
among other things, the Loan Agreement, the aforementioned chapter 11 cases and
the adversary proceeding;
WHEREAS, the Settlement Agreement provides that White Eagle may satisfy and
discharge the Obligations (as defined in the Loan Agreement) and the DIP
Obligations (as defined in the DIP Order defined below), subject to the terms
and conditions set forth in the Settlement Agreement;
WHEREAS, on June 5, 2019, the Bankruptcy Court entered an order approving the
Settlement Agreement [Docket No. 316] (the "Settlement Order");
WHEREAS, on June 5, 2019, the Bankruptcy Court entered an order approving a
postpetition credit facility with CLMG Corp., as agent, and LNV Corporation, as
lender, and White Eagle, as borrower [Docket No. 317] (the “DIP Order”);
WHEREAS, as of the date of this Agreement, there are no DIP Obligations due and
outstanding under the DIP Loan Documents (as defined in the DIP Order);
WHEREAS, on June 19, 2019, the Bankruptcy Court entered an order [Docket No.
349] (the "Confirmation Order") approving a plan of reorganization (the "Plan"),
which incorporates the terms of the Settlement Agreement;
WHEREAS, the Plan became effective on June 19, 2019;
WHEREAS, on July 22, 2019, the Bankruptcy Court entered an order [Docket No.
393] (the "Sale Order") approving a proposed sale of the Acquired Interests (as
defined in the Sale Order but which, for the purposes of this Agreement and as
such term is used herein, do not include the interests that the LP Pledgor holds
in the GP Pledgor) to Purchaser and/or other entities, acquisition vehicles
and/or co-investors;
WHEREAS, the Purchaser intends to acquire the Acquired Interests in White Eagle
as contemplated by the Sale Order;


DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 2 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------





WHEREAS, on the date hereof, in connection with such acquisition, the Purchaser
intends to pay (or cause to be paid) in U.S. Dollars in immediately available
funds, by wire transfer in the amount and in accordance with the wire
instructions of the Administrative Agent set forth on Schedule I hereto, an
amount equal to $374,180,921.00 (the “Purchaser’s Payment”);
WHEREAS, the Facility Parties and the Purchaser wish to enter into this
Agreement to confirm certain arrangements with respect to the proposed repayment
of the Obligations and the DIP Obligations (if any) in accordance with the terms
of the Settlement Agreement; and
WHEREAS, in connection with White Eagle's satisfaction and discharge of the
Obligations and subject to the satisfaction of the conditions set forth herein,
the Portfolio Manager and White Eagle wish to terminate the Servicing Agreement
and the Facility Parties wish to terminate the Loan Agreement, the Pledge
Agreement, the SACCA, the other Transaction Documents (as defined in the Loan
Agreement), and the DIP Loan Documents to which they are parties.
NOW, THEREFORE, in consideration of the premises herein contained and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.Definitions. To the extent capitalized terms are used in this Agreement but
not specifically defined herein, such terms shall have the same meaning assigned
thereto in the Loan Agreement; provided, that capitalized terms used in Section
4 not otherwise defined herein shall have the meanings assigned to such terms in
the Plan.
2.    Payoff Receipt; Termination of Transaction Documents. White Eagle has
advised the Lender Parties of its intention to (i) pay (or cause to be paid) in
full in U.S. Dollars in immediately available funds, by wire transfer in the
amount and in accordance with the wire instructions of the Administrative Agent
set forth on Schedule I hereto, the Early Payoff Amount (as defined in the
Settlement Agreement) in full discharge and satisfaction of the Allowed Claim
and the DIP Claims (as defined in the Settlement Agreement) in accordance with
the terms of the Settlement Agreement, and (ii) terminate the Transaction
Documents and the DIP Loan Documents. In furtherance of the foregoing, White
Eagle and the Administrative Agent hereby jointly instruct the Securities
Intermediary to remit by wire transfer on the date hereof an amount equal to
$28,333,294.38 from the Collection Account in accordance with the wire
instructions of the Administrative Agent set forth on Schedule I hereto in
partial payment of the Early Payoff Amount. The Securities Intermediary hereby
agrees that it shall make such remittance from the Collection Account by no
later than 12:00 P.M. (New York Time) on the date hereof. The Administrative
Agent shall promptly notify the Purchaser in writing (by electronic mail) of the
Administrative Agent’s receipt of such remittance and promptly thereafter, the
Purchaser shall remit the Purchaser’s Payment. Upon the actual receipt by the
Administrative Agent of the amount of the Early Payoff Amount as set forth on
Schedule I hereto in full in U.S. Dollars in immediately available funds by no
later than 3:00 P.M. (New York Time) on the date hereof (the "Payoff Receipt"),
the Transaction Documents and the DIP Loan Documents shall automatically
terminate without any further action (notwithstanding the requirement of the
applicable parties to deliver the Servicer Notice, the Payoff Receipt Notice and
the Entitlement Order after the occurrence of the Payoff Receipt as contemplated
hereunder); provided, that this Agreement and any document or instrument
contemplated hereby shall not have


DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 3 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------





the effect of terminating (a) any rights of WTNA under the Transaction
Documents, or obligations of White Eagle owed to WTNA under the Transaction
Documents, which rights or obligations expressly survive the termination of such
Transaction Documents, it being agreed by each of the LP Pledgor and WTNA that
such surviving obligations have been expressly assumed by the LP Pledgor, or (b)
the rights of WTNA under the Fee Letter to be indemnified and defended by
Emergent for any Indemnified Obligations or the obligations of Emergent with
respect to such Indemnified Obligations (the rights and obligations described in
parts (a) and (b) of this proviso being, the “Surviving Rights and
Obligations”); provided, further that, for the avoidance of doubt, the Surviving
Rights and Obligations shall not include the obligation to pay any fees set
forth in Section 3 or Section 4 of the Fee Letter. If the Payoff Receipt does
not occur by 3:00 P.M. (New York Time) on the date hereof (the "Payoff Receipt
Deadline"), this Agreement shall automatically terminate and be of no further
force or effect. Promptly after the occurrence of the Payoff Receipt, the
Administrative Agent shall distribute (to the extent not previously paid by the
Administrative Agent) the amount of the Early Payoff Amount in the amounts set
forth on Schedule I hereto. So long as the Payoff Receipt occurs prior to the
Payoff Receipt Deadline, regardless of whether the Administrative Agent has made
the distributions contemplated by the immediately preceding sentence, the
Administrative Agent shall, promptly after receipt of the Payoff Receipt and in
any event, by 6:00 P.M. (New York time) on the date hereof, send notice of the
occurrence of the Payoff Receipt to the parties listed on Exhibit A (the “Payoff
Receipt Notice”) in the form provided on the Payoff Receipt Notice.
3.    Release of Security Interests. Upon the occurrence of the Payoff Receipt,
the Facility Parties each agree that, except for any Surviving Rights and
Obligations, the Transaction Documents and the DIP Loan Documents shall
automatically terminate and be of no further force or effect (notwithstanding
the requirement of the applicable parties to deliver the Servicer Notice, the
Payoff Receipt Notice and the Entitlement Order after the occurrence of the
Payoff Receipt as contemplated hereunder), and the Obligations and the DIP
Obligations, if any (including, without limitation, the distributions owed to
the Lender Parties under the Plan and payments required to be made to the Lender
Parties under the Settlement Agreement) shall be deemed satisfied and the
Commitments of the Lenders (and any commitments under the DIP Loan Documents),
shall be terminated. In addition, upon the occurrence of the Payoff Receipt, the
Administrative Agent and the DIP Agent each hereby automatically release,
terminate and discharge any and all liens the Administrative Agent, for the
benefit of the Secured Parties, or the DIP Agent, for the benefit of the DIP
Secured Parties (as defined in the DIP Order), as applicable, has on the
Collateral (as defined in each of the Loan Agreement and the Pledge Agreement)
and the DIP Collateral (as defined in the DIP Order), including, without
limitation, the Acquired Interests and the Pledged Policies and any Pledged
Financial Assets (as defined in the SACCA) or security entitlements (as defined
in Section 8-102(a)(17) of the UCC of the State of New York) related thereto and
hereby: (i) authorizes White Eagle, the Purchaser or their respective designees
to file any requisite UCC-3 termination statements in respect of the foregoing,
(ii) authorizes, instructs and directs WTNA, as Agent under the Pledge
Agreement, to mark the original Pledged Certificates (as defined in the Pledge
Agreement) as “canceled” and deliver evidence of the same as provided in
paragraph 6 below, and (iii) authorizes, instructs and directs WTNA (a) as (w)
Securities Intermediary, to release any control (and relieves the Securities
Intermediary of any obligation to take instruction) with regards to the
Financial Assets or security entitlements credited to the Pledged Accounts in
favor of the Administrative Agent under


DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 4 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------





the SACCA except as expressly provided in Section 8 hereof, and (x) Custodian to
release any control (and relieves the Custodian of any obligation to take
instruction) with regards to any Custodial Packages or other documents held by
it under the SACCA. In addition, the Pledgors, jointly and severally, agree to
pay (or cause to be paid) from time to time and at any time, on demand, (y) all
costs and expenses, including, without limitation, reasonable and documented
attorneys’ fees, in connection with the preparation, execution, delivery,
filing, recording and administration of this Agreement and the performance of
any other acts required to effect the release of any security interest granted
under the Transaction Documents or DIP Loan Documents and (z) without limiting
the effect of paragraph 30 of the Sale Order, any and all stamp and other taxes
and fees payable or determined to be payable in connection with the execution
and delivery, filing or recording of this Agreement and other instruments and
documents to be delivered hereunder, and further agree to indemnify and hold
harmless the Lender Parties from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such costs,
expenses, taxes or fees. The Administrative Agent and the DIP Agent each agree
to, from and after the Payoff Receipt, do all commercially reasonable things,
presently or in the future, which may be reasonably requested by White Eagle to
effect and evidence of record the foregoing release, including, without
limitation, the delivery and authorization of UCC-3 termination statements and
other discharge or release documents in respect of the Collateral (as defined in
each of the Loan Agreement and the Pledge Agreement and the DIP Loan Documents,
as applicable), subject in each case to prior payment by the Pledgors to the
Administrative Agent and DIP Agent or of all costs and expenses of the
Administrative Agent and DIP Agent in connection therewith. The execution and/or
delivery of any agreements or documents, including, without limitation, this
Agreement, and the actions associated with the release of the security interests
and the liens referred to in this Agreement, by the Lender Parties shall be
without recourse to or warranty by the Lender Parties. After the Payoff Receipt,
to the extent any Lender Party receives any proceeds of any of the Pledged
Policies, such Lender Party shall promptly, after receipt and identification
thereof, inform White Eagle of such receipt and distribute such proceeds in
accordance with the written instructions of White Eagle.
4.    Releases, Acknowledgements; Etc.
(a)    Without limiting and in furtherance of the releases under the Plan, each
of the Releasing Debtor Parties hereby reaffirms the “Release by the Debtors” to
the Lender Parties provided in Article X.B. of the Plan and such release shall
be deemed made by each of the Debtor Releasing Parties automatically effective
upon the occurrence of the Payoff Receipt. Without limiting and in furtherance
of the releases under the Plan, each Lender Party, as a Releasing Party under
the Plan, hereby reaffirms the “Release by Holders of Claims and Equity
Interests” provided in Article X.C. of the Plan and such release shall be deemed
made by each Lender Party as a Releasing Party automatically effective upon the
occurrence of the Payoff Receipt.
(b)    Effective upon the occurrence of the Payoff Receipt, each Lender Party
acknowledges and agrees that the Consummation Date (as defined in the Plan)
shall have occurred with respect to White Eagle. Each Lender Party hereby agrees
that it will not object to White Eagle’s motion to close the Chapter 11 Cases,
so long as such motion is consistent with this Agreement, the Plan and the
Settlement Agreement.


DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 5 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------





(c)    The parties hereto acknowledge that the payment of the Early Payoff
Amount in accordance with the Settlement Agreement shall not be subject to any
challenge, recovery, avoidance, disgorgement, setoff, or counterclaim by any
person or entity under any theory of law or equity against the Lender Parties or
any of their affiliates in accordance with (and without limiting) clause (v) of
paragraph 6 of the Sale Order. Notwithstanding the foregoing, White Eagle and
Pledgors, on behalf of themselves and their Affiliates, acknowledge and agree
that the obligations and liabilities of White Eagle and the Pledgors under the
Transaction Documents shall be reinstated with full force and effect if, at any
time on or after the occurrence of the Payoff Receipt, all or any portion of the
Early Payoff Amount paid to the Administrative Agent is voided or rescinded and
is thereafter returned to White Eagle or a Pledgor upon any such Person's
insolvency, bankruptcy or reorganization or otherwise.
(d)    The Purchaser (which for the purposes of this sentence, shall not include
the Purchaser's successors and assigns) and the Lender Parties hereby agree that
the: (i) payment to the Administrative Agent of the Early Payoff Amount in full
in cash as set forth in this Agreement and the Administrative Agent's receipt
thereof; and (ii) release of liens and related actions taken by the
Administrative Agent and/or the DIP Agent for the benefit of the Secured Parties
and the DIP Secured Parties as set forth in this Agreement shall not result in
any liability by the Purchaser, Jade Mountain Partners, or each Lender Party
(each, a “Released Party”) to any other Released Party and, upon the Payoff
Receipt, each Released Party hereby releases each other Released Party from any
claim, cause of action or liability in connection with such payment and such
release of liens and related actions; provided that such agreement and release
shall be limited to the Released Parties and shall not apply to any other
individual, person or entity (including, without limitation, any affiliate,
subsidiary, owner, or co-investor of any Released Party) nor shall it release
any Released Party or any other party from any obligation under the Definitive
Documentation (as defined in the Sale Order), this Agreement or the Sale Order.
(e)    Effective upon the Payoff Receipt, each of the other parties hereto
hereby fully and forever releases, remises, acquits and forever discharges WTNA
(in each of its representative capacities under the Transaction Documents (as
defined in the Loan Agreement) and in its individual capacity) and its
affiliates, subsidiaries, officers, directors, partners, members, attorneys,
agents and employees (collectively, the “WTNA Released Parties”) from any and
all liability, damages, claims, actions, complaints, causes of action, debts,
losses or expenses of any kind that it has that have accrued as of the date of
this Agreement against the WTNA Released Parties or any of them arising out of
or relating to the Transaction Documents (as defined in the Loan Agreement) or
this Agreement.
5.    Delivery of Lender Note. Promptly following the occurrence of the Payoff
Receipt, the Administrative Agent shall mark the original Lender note as
“canceled” and provide a copy to White Eagle and the Purchaser, and thereafter,
promptly surrender the Lender Note to a representative of the Purchaser from
Orrick, Herrington & Sutcliffe, LLP at the offices of White & Case LLP in New
York, New York.
6.    Return of Pledged Certificates, Etc. Promptly following receipt of the
Payoff Receipt Notice without any further action or direction, WTNA, as Agent
under the Pledge Agreement shall


DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 6 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------





mark the original Pledged Certificates (as defined in the Pledge Agreement) held
by it as “canceled” and provide a copy to White Eagle and the Purchaser, and
thereafter, promptly deliver such Pledged Certificates and the original Transfer
Instruments (as defined in the Pledge Agreement) held by it to a representative
of the Purchaser from Morris, Nichols, Arsht & Tunnell LLP at the offices of K&L
Gates LLP in Wilmington, Delaware. Each of the Pledgors hereby acknowledges and
agrees that the Agent shall mark the original Pledged Certificates (as defined
in the Pledge Agreement) held by it as “canceled” upon the Agent's receipt of
the Payoff Receipt Notice and deliver such Pledged Certificates as contemplated
in this Section 6.
7.    Delivery of Collateral Assignments Releases and Destruction of Change
Forms. Promptly after the occurrence of the Payoff Receipt, the Administrative
Agent shall deliver the originals of the executed collateral assignment releases
previously provided to it by the Servicer with respect to the Pledged Policies
to a representative of the Purchaser from Orrick, Herrington & Sutcliffe, LLP at
the offices of White & Case LLP in New York, New York. The Administrative Agent
hereby directs the Securities Intermediary, following receipt of the Payoff
Receipt Notice, without any further action or direction, to destroy any Change
Forms executed by the Securities Intermediary in blank pursuant to the SACCA and
held by the Securities Intermediary for the benefit of the Administrative Agent.
8.    Termination of SACCA and Debit of Pledged Policies. Upon the occurrence of
the Payoff Receipt without any further action or direction, (i) the fully
executed entitlement order attached hereto as Exhibit C (the “Entitlement
Order”) shall become automatically effective without further action by any
Person and the Securities Intermediary shall perform the duties described in the
Entitlement Order, it being acknowledged by the parties hereto (other than the
Lender Parties) that the crediting to the New Securities Account and New
Collections Account (each as defined in the Entitlement Order) of the Policies
and Cash Financial Assets (as defined in the Entitlement Order) shall occur
within one (1) Business Day after receipt by the Securities Intermediary of the
Payoff Receipt Notice, (ii) the Securities Intermediary, the Facility Parties,
the LP Pledgor, the GP Pledgor and White Eagle agree that the SACCA shall
terminate (other than any Surviving Rights and Obligations) and White Eagle and
the Securities Intermediary hereby agree to waive the five (5) Business Day
termination notice period required set forth in Section 7.3 of the SACCA and
acknowledge that the termination of the SACCA (other than any Surviving Rights
and Obligations) shall be effective pursuant to the terms of this Agreement,
(iii) any remaining amounts credited to the Pledged Accounts (as defined in the
SACCA) shall be disbursed in accordance with the amounts and wire instructions
set forth in the Entitlement Order and (iv) the Securities Intermediary and
Custodian release any control and be relieved of any obligation to take
instruction, in each case, with regards to the Financial Assets or security
entitlements credited to the Pledged Accounts in favor of the Administrative
Agent under the SACCA or any Custodial Packages or other documents related
thereto. The Administrative Agent hereby confirms that the Termination Date (as
defined in the SACCA) shall have occurred immediately upon receipt by the
Securities Intermediary of the Payoff Receipt Notice, without further action by
any Person.
9.    Servicing Agreement. Promptly after the occurrence of the Payoff Receipt,
the Administrative Agent shall release its signature page to White Eagle to the
notice to the Servicer in the form attached hereto as Exhibit B (the “Servicer
Notice”) and then the Portfolio Manager


DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 7 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------





and White Eagle shall notify the Servicer of their intent to terminate the
Servicing Agreement via the Servicer Notice, provide the Administrative Agent's
signature page thereto to the Servicer and obtain the Servicer's signature
thereto.
10.    Binding Effect; Third-Party Beneficiaries. Except as otherwise expressly
provided herein, this Agreement shall inure to the benefit of and be binding
solely upon the parties hereto and their successors and assigns. Each of the
parties hereto hereby agrees that this Agreement is not intended to create any
rights of third party beneficiaries. Notwithstanding the foregoing, WTNA, in its
individual capacity, shall be an express party beneficiary of the rights given
thereto in this Agreement, and shall be entitled to enforce such rights.
11.    Entire Agreement. This Agreement contains the full and complete
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and the parties acknowledge that none of them are entering into
this Agreement in reliance upon any term, condition, representation or warranty
not stated herein and that this Agreement replaces any and all prior agreements
whether oral or written, pertaining to the subject matter hereof.
12.    Incorporation of Settlement Agreement, Etc. This Agreement is intended to
incorporate and acknowledge the terms of the Settlement Agreement, the
Settlement Order, the Confirmation Order, the Plan and the Sale Order; provided,
that, the other parties hereto acknowledge and agree that WTNA does not hereby
acknowledge or agree to the foregoing statement of intent, and shall not be
deemed to have any duty, obligation or liability under any of the foregoing. To
the extent of any conflict between the terms of this Agreement, on the one hand,
and the Settlement Agreement, the Settlement Order, the Confirmation Order, the
Plan or the Sale Order, on the other hand, the terms of the Settlement
Agreement, the Settlement Order, the Confirmation Order, the Plan and the Sale
Order shall govern and control.
13.    No Party Deemed Drafter. The parties to this Agreement understand and
agree that this Agreement has been negotiated at arm's length and on equal
footing as between all parties hereto, that such parties are sophisticated, and
that such parties fully understand and agree to all the terms and conditions
contained in this Agreement. Accordingly, in any dispute concerning the meaning
of this Agreement, or any term or condition hereof, such dispute shall be
resolved without any presumption or rule of construction in favor of any party
or any related or similar doctrine.
14.    Amendment. Neither this Agreement, nor any term or provision hereof, may
be waived, modified or amended except in a written instrument agreed to, and
signed by, each of the parties hereto.
15.    GOVERNING LAW; JURY TRIAL.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).


DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 8 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------





(b)    EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
16.    Submission to Jurisdiction. Each party irrevocably and unconditionally
agrees that it will not commence any action, litigation, or proceeding of any
kind or description arising out of or relating to this Agreement or the
transactions contemplated hereby in any forum other than the Bankruptcy Court
and, if the Bankruptcy Court does not have (or abstains from) jurisdiction, the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court thereof, and each of the Parties irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation, or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court.
17.    No Waiver. No failure or delay by a party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.
18.    Severability of Provisions. If any term, covenant, warranty, or other
provision of this Agreement is invalid, illegal, or incapable of being enforced
by any rule of law or public policy, all other terms, covenants, warranties and
other provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party.
19.    Further Assurances. Each party agrees to execute and deliver all such
other documents or agreements and to take all such other action reasonably
requested as may be reasonably necessary or desirable to further effectuate the
purposes and intent of this Agreement, in each case at the sole expense of the
requesting party; provided, that in no event shall WTNA have any obligation to
pay for any such expenses, it being agreed by Lamington Road that it shall be
responsible for any such expenses necessitated by any reasonable request of
WTNA.
20.    Notices. Except as otherwise expressly provided herein regarding
deliveries required to be provided in person, all notices, demands or requests
made pursuant to, under or by virtue of this Agreement must be in writing and
shall be (i) personally delivered, (ii) delivered by express mail, Federal
Express or other comparable overnight courier service, (iii) sent by facsimile,
with confirmation of delivery within one (1) Business Day, (iv) mailed to the
party to which the notice, demand or request is being made by certified or
registered mail, postage prepaid, return receipt requested, or (v) sent by
electronic email, with electronic confirmation of such transmission, to the
addresses set forth in Schedule II hereto.
All notices shall be deemed to have been given on the date that the same shall
have been delivered in accordance with the provisions of this Section 20. Any
party may, from time to time, specify as its address for purposes of this
Agreement any other address upon the giving of two (2) days' prior notice
thereof to the other parties.


DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 9 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------





21.    Counterparts. This Agreement may be executed in counterparts, all of
which when taken together shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or by PDF file (portable document format file) shall be as effective
as delivery of a manually executed counterpart of this Agreement.
22.    Section Headings. The various headings of this Agreement are included for
convenience only and shall not affect the meaning or interpretation of this
Agreement, the Loan Agreement, Pledge Agreement, the SACCA, the Servicing
Agreement or any provision hereof or thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 10 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.
WHITE EAGLE GENERAL PARTNER, LLC, as the GP Pledgor
LNV CORPORATION, as Initial Lender and as DIP Lender
 
 
By: /s/ Miriam Martinez______________
Name: Miriam Martinez
Title: CFO
By: /s/ Jacob Cherner__________________
Name: Jacob Cherner
Title: Executive Vice President
 
 
LAMINGTON ROAD DESIGNATED ACTIVITY COMPANY, as LP Pledgor
CLMG CORP., as Administrative Agent and as DIP Agent






 
By: /s/ Miriam Martinez_____________
Name: Miriam Martinez
Title: Director
By:_/s/ James Erwin________________
Name: James Erwin
Title: President
 
 
PALOMINO JV, L.P.
WHITE EAGLE ASSET PORTFOLIO, LP, as Borrower
By: Palomino JV GP Limited, its General
Partner
By: White Eagle General Partner, LLC, a Delaware limited liability company, its
General Partner




By: /s/ Yun Zheng_________________
Name: Yun Zheng
Title: Director




By: /s/ Miriam Martinez _____________
Name: Miriam Martinez
Title: CFO



LAMINGTON ROAD BERMUDA LTD., as Portfolio Manager
MARKLEY ASSET PORTFOLIO, LLC, as Markley
 
 


By: /s/ Miriam Martinez____________
Name: Miriam Martinez
Title: CFO


By: /s/ Miriam Martinez_____________
Name: Miriam Martinez
Title: CFO









DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 11 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------









 
WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacities as Agent under
the Pledge Agreement, Securities Intermediary under the SACCA and Custodian
under the SACCA, and not in its individual capacity
 
 
 
By:__/s/ Robert J. Donaldson_________
Name: Robert J. Donaldson
Title: Vice President
 









DOC ID - 32342032.17
 
 



White Eagle Master Termination Agreement, dated as of August 16, 2019, among
White Eagle General Partner, LLC, Lamington Road Designated Activity Company,
White Eagle Asset Portfolio, LP, Lamington Road Bermuda Ltd., Markley Asset
Portfolio, LLC, CLMG Corp., LNV Corporation, Wilmington Trust, National
Association and Palomino JV, L.P.


Page 12 of 13




4836-3908-3681v.2

--------------------------------------------------------------------------------






Schedule I
Early Payoff Amount and Wire Instructions

Early Payoff Amount
Recipient
Wire Instructions for Recipient
$402,514,215.38
CLMG Corp.
Bank Name: Federal Home Loan Bank of Dallas
Bank Address: 8500 Freeport Pkwy #600, Irving TX 75063
ABA: 111040195
Account Name: Beal Bank
Account #:
Further Credit to:
Attn: James Erwin
RE: White Eagle Asset Portfolio, L.P., Loan Number 900000116





DOC ID - 32342032.17
 
 






--------------------------------------------------------------------------------









Detail of Early Payoff Amount
Use of Proceeds
Amount
Recipient
102% of the Principal amount owned under the Loan Agreement, as set forth in the
Settlement Agreement
$375,344,223.19
LNV Corporation
Accrued Interest through August 16, 2019 (calculated at the non-default rate
under the Loan Agreement until November 14, 2018 and at the contractual default
rate under the Loan Agreement from and after November 14, 2018 through August
16, 2019, as set forth in the Settlement Agreement)
$21,331,189.34
LNV Corporation



DOC ID - 32342032.17
 
 







4836-3908-3681v.2

--------------------------------------------------------------------------------





Professional Fees and Expenses
$5,255,000.00
White & Case LLP
$206,797.32
Fox Rothschild LLP
$465,789.08
Schulte Roth & Zabel LLP (as counsel to the Administrative Agent)
$53,862.00
Schulte Roth & Zabel LLP (as counsel to D3G)
$18,755.62
Walkers
$95,156.00
D3G Asset Management, LLC
$218,695.23
ClearLife Limited
Less: $500,000
Adequate protection payments for professional fees not yet applied for June,
July, and August 2019
Total: $5,814,055.25
 
Administrative Agent Fees and Expenses
$24,747.60
CLMG Corp.







DOC ID - 32342032.17
 
 







4836-3908-3681v.2

--------------------------------------------------------------------------------






Schedule II
Addresses for Notices


To the Administrative Agent
CLMG Corp.
7195 Dallas Parkway
Plano, TX 75024
Attention: James Erwin
Telephone: 469-467-5414
Facsimile: 469-467-3433
Email: jerwin@clmgcorp.com
To the Initial Lender
LNV Corporation
c/o CLMG Corp.
7195 Dallas Parkway
Plano, TX 75024
Attention: James Erwin
Telephone: 469-467-5414
Facsimile: 469-467-3433
Email: jerwin@clmgcorp.com
To the LP Pledgor:
Lamington Road Designated Activity Company
1 – 2 Victoria Buildings
Haddington Road
Dublin 4Ireland
Attention: The Directors


To the GP Pledgor:
White Eagle General Partner, LLC
c/o AMS Limited
One Lane Hill, East Broadway
Hamilton HM19
BermudaEmail: whiteeagle@lamington.ie




DOC ID - 32342032.17




 






--------------------------------------------------------------------------------





To White Eagle prior to the Payoff Receipt:
White Eagle Asset Portfolio, LP
c/o AMS Limited
One Lane Hill, East Broadway
Hamilton HM19
Bermuda
Email: whiteeagle@lamington.ie


To White Eagle on or after the Payoff Receipt:


White Eagle Asset Portfolio, LP
c/o Orrick, Herrington & Sutcliffe, LLP
Attention Laura Metzger
51 West 52nd Street
New York, NY 10019
Email: lmetzger@orrick.com


To the Purchaser:


Palomino JV, L.P.
c/o Orrick, Herrington & Sutcliffe, LLP
Attention Laura Metzger
51 West 52nd Street
New York, NY 10019
Email: lmetzger@orrick.com


To the Portfolio Manager:


Lamington Road Bermuda, Ltd.
c/o AMS Limited
One Lane Hill, East Broadway
Hamilton HM19
Bermuda
Email: whiteeagle@lamington.ie


To Markley:


Markley Asset Portfolio, LLC
5355 Town Center Road,
Boca Raton, FL, 33486, USA
Email: MMartinez@emergentcapital.com




To the Securities Intermediary, Custodian or Agent:


DOC ID - 32342032.17
 
 







4836-3908-3681v.2

--------------------------------------------------------------------------------





Wilmington Trust, N.A.
300 Park Street
Suite 390
Birmingham, MI 48009
Telephone: (248) 723-5421
Fax: (248) 723-5424
Attention: Capital Markets Insurance Services
E-mail:     SpecializedInsurance@wilmingtontrust.com






DOC ID - 32342032.17
 
 







4836-3908-3681v.2

--------------------------------------------------------------------------------








EXHIBIT A


Payoff Receipt Notice


[CLMG CORP LETTERHEAD]


August 16, 2019
To:
david@jademountainpartners.com
lmetzger@orrick.com
dpassage@winston.com
nevans@mlflexserv.com
mconiglio@mlflexserv.com    
SpecializedInsurance@wilmingtontrust.com
rdonaldson@wilmingtontrust.com
Andy.Skouvakis@klgates.com
Scott.Waxman@klgates.com


Cc:    azatz@whitecase.com
Stephen.Schauder@srz.com


Re:    Payoff Receipt Notice


Reference is hereby made to that certain Master Termination Agreement (the
"Master Termination Agreement"), dated as of August 16, 2019, entered into by
and among White Eagle General Partner, LLC, a Delaware limited liability
company, Lamington Road Designated Activity Company, a designated activity
company incorporated with limited liability under the laws of Ireland, White
Eagle Asset Portfolio, LP, a Delaware limited partnership, Lamington Road
Bermuda Ltd., a Bermuda company, Markley Asset Portfolio, LLC, a Delaware
limited liability company, CLMG Corp. (the “Administrative Agent”), LNV
Corporation, Wilmington Trust, National Association and Palomino JV, L.P.
Capitalized terms used herein shall have their respective meanings as set forth
in the Master Termination Agreement.
The Administrative Agent is hereby notifying you that the Payoff Receipt has
occurred.


CLMG CORP., as Administrative Agent


 
By:______________________________
Name:
Title:





DOC ID - 32342032.17


Payoff Receipt Notice, dated as of August 16, 2019, by CLMG Corp.


 






--------------------------------------------------------------------------------








EXHIBIT B
August 16, 2019


Nathan A. Evans, President and Chief Executive Officer
Mario Coniglio, Chief Operating Officer
MLF LexServ, LP
4350 East-West Highway, Suite 905
Bethesda, Maryland 20814
Facsimile No. 301.951.2123
E-mail: nevans@mlflexserv.com and mconiglio@mlflexserv.com


Re:    Servicing Agreement, dated as of dated as of May 16, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the "Servicing
Agreement"), among MLF LexServ, L.P., White Eagle Asset Portfolio, L.P.,
Imperial Finance & Trading LLC, and Lamington Road Bermuda, Ltd.


1.    The Administrative Agent is hereby notifying you that pursuant to Section
13.09(d) of the Servicing Agreement, White Eagle's obligations under the Loan
Agreement with respect to all of the Serviced Policies (as defined in the
Servicing Agreement) have been fulfilled, all of the Administrative Agent’s and
the Lenders’ rights under the Servicing Agreement shall be deemed extinguished
as shall any and all notice and reporting obligations Servicer has with respect
to the Lenders and the Administrative Agent under the Servicing Agreement.
Capitalized terms used herein shall have their respective meanings as set forth
in the Servicing Agreement.


2.    The Servicer, White Eagle, and the Portfolio Manager hereby agree to waive
the ninety (90) day termination period required pursuant to the terms of the
Servicing Agreement and acknowledge that the termination of the Servicing
Agreement shall be effective pursuant to the terms of this notice. White Eagle
and the Portfolio Manager hereby instruct the Servicer to transition the
servicing of the Serviced Policies to the Servicer in in its capacity as
Servicer to White Eagle pursuant to the Servicing Agreement dated as of the date
hereof.


Solely with respect to the notice set forth in paragraph 1 above:




DOC ID - 32342032.17


Servicer Notice, dated as of August 16, 2019, among CLMG Corp., Lamington Road
Bermuda Ltd., White Eagle Asset Portfolio, LP and MLF LexServ, LP


Page 1 of 2
 






--------------------------------------------------------------------------------





CLMG CORP., as Administrative Agent


 
By:______________________________
Name:
Title:
 










 
LAMINGTON ROAD BERMUDA LTD., as Portfolio Manager
WHITE EAGLE ASSET PORTFOLIO, LP, as Borrower
 
By: White Eagle General Partner, LLC, a Delaware limited liability company, its
General Partner




By:______________________________
Name:
Title:




By:______________________________
Name:
Title:







MLF LEXSERV, LP, as Servicer
 




By:______________________________
Name:
Title:









DOC ID - 32342032.17
Servicer Notice, dated as of August 16, 2019, among CLMG Corp., Lamington Road
Bermuda Ltd., White Eagle Asset Portfolio, LP and MLF LexServ, LP


Page 2 of 2
 






--------------------------------------------------------------------------------








EXHIBIT C


FORM OF ENTITLEMENT ORDER FOR DEBIT AND TRANSFER OF PLEDGED FINANCIAL ASSETS
FROM PLEDGED ACCOUNTS
Date: August 16, 2019


Wilmington Trust, National Association
300 Park Street, Suite 390
Birmingham, Michigan 48309
Attention: Capital Markets Insurance Services
Facsimile: (248) 723-5424
Telephone: (248) 723-5422
E-mail: SpecializedInsurance@wilmingtontrust.com


Re:
ENTITLEMENT ORDER FOR DEBIT AND TRANSFER OF PLEDGED FINANCIAL ASSETS



Reference is hereby made to (i) the Second Amended and Restated Securities
Account Control and Custodian Agreement, dated as of January 31, 2017 (the
“SACCA”), by and among CLMG Corp., as administrative agent (in such capacity,
the “Administrative Agent”), White Eagle Asset Portfolio, LP, as the borrower
(the “Borrower”), Wilmington Trust, National Association, a national banking
association (“Wilmington Trust”), as the securities intermediary (together with
its successors, the “Securities Intermediary”) and as the custodian (together
with its successors, the “Custodian”), and (ii) the Securities Account, Paying
Agent and Custodian Agreement, dated as of August 16, 2019 (the “New Account
Agreement”), by and between White Eagle Asset Portfolio, LP, as account holder
(the “Account Holder” and together with the Borrower, “White Eagle”) and
Wilmington Trust, as securities intermediary (the “New Securities
Intermediary”), as custodian (the “New Custodian”) and as paying agent.
Capitalized terms used, but not defined herein, shall have the meanings assigned
to them in the SACCA or the New Account Agreement, as applicable. In
consideration of the transfers described below, the undersigned parties to this
Entitlement Order (the “Entitlement Order”) hereby agree as follows:


1.Reference is hereby made to the Policy Account detailed below, established
with the Securities Intermediary pursuant to the SACCA (the “Policy Account”):
Wilmington Trust, National Association:
ABA: 031100092
Account #:


DOC ID - 32342032.14






 






--------------------------------------------------------------------------------





Account Name: WHITE EAGLE ASSET PORTFOLIO, LP POLICY ACCOUNT FOR THE BENEFIT OF
CLMG CORP., AS ADMINISTRATIVE AGENT


2.White Eagle hereby irrevocably directs the Securities Intermediary and the New
Securities Intermediary, as applicable, to effectuate a transfer of the Security
Entitlements (as defined in Section 8-102(a)(17) of the UCC) carried in the
Policy Account with respect to all of the Policies held in the Policy Account
and all proceeds thereof to White Eagle, as Account Holder, by debiting the
Policy Account and crediting the Securities Account, as defined in the New
Account Agreement, detailed below, established with the New Securities
Intermediary pursuant to the New Account Agreement (the “New Securities
Account”):


Wilmington Trust (affiliate of Manufacturers and Traders Trust)
SWIFT: MANTUS33
ABA: 031100092
Account #:
Account Name: White Eagle Asset Securities Acct
White Eagle hereby directs the Custodian to transfer all Custodial Packages held
by the Custodian pursuant to the SACCA to the New Custodian to be held pursuant
to the New Account Agreement.
3.Reference is hereby made to the Payment Account, Collection Account, Escrow
Account and Borrower Account detailed below, established with the Securities
Intermediary pursuant to the SACCA (the “Remaining Pledged Accounts”):
Payment Account:
Wilmington Trust, N.A.
ABA: 031100092
Acct:
Acct Name: White Eagle Asset Portfolio, LP Payment Account for the benefit of
CLMG Corp., as Administrative Agent


Collection Account:
Wilmington Trust, N.A.
ABA: 031100092
Acct:
Acct Name: White Eagle Asset Portfolio, LP Collection Account for the benefit of
CLMG Corp., as Administrative Agent


Escrow Account:
Wilmington Trust, N.A.
ABA: 031100092
Acct:


DOC ID - 32342032.14
 
 






--------------------------------------------------------------------------------





Acct Name: White Eagle Asset Portfolio, LP Escrow Account for the benefit of
CLMG Corp., as Administrative Agent


Borrower Account:
Wilmington Trust, N.A.
ABA: 031100092
Acct:
Acct Name: White Eagle Asset Portfolio, LP Borrower Account for the benefit of
CLMG Corp., as Administrative Agent


White Eagle hereby irrevocably directs the Securities Intermediary and the New
Securities Intermediary, as applicable, to effectuate a transfer of all cash
credited to the Remaining Pledged Accounts, including any proceeds or earnings
of Permitted Investments credited thereto after the date hereof (the “Cash
Financial Assets”) to White Eagle, as Account Holder, by debiting the Remaining
Pledged Accounts and crediting the Collections Account, as defined in the New
Account Agreement, detailed below, established with the New Securities
Intermediary pursuant to the New Account Agreement (the “New Collections
Account”):


Collections Account:
Wilmington Trust (affiliate of Manufacturers and Traders Trust)
SWIFT: MANTUS33
ABA: 031100092
Account #:
Account Name: White Eagle Asset Collection Acct


White Eagle hereby agrees that, upon (i) crediting to the New Securities Account
of Security Entitlements relating to the Policies and all proceeds thereof, (ii)
crediting to the New Collections Account of the Cash Financial Assets, and (iii)
transferring the Custodial Packages to the New Custodian under the New Account
Agreement, all parties to this Entitlement Order have satisfied all obligations
with respect to the transfers of all financial assets contemplated hereunder.


4.White Eagle hereby directs New Securities Intermediary, notwithstanding any
provision to the contrary set forth in the New Account Agreement, to, and New
Securities Intermediary hereby agrees that, upon receipt of Cash Financial
Assets in accordance with paragraph 3 above in the New Collections Account, New
Securities Intermediary shall pay from the New Collections Account by wire
transfer the amounts and in accordance with the wire instructions, in each case
set forth on the Disbursement Schedule attached hereto as Schedule I.
5.White Eagle hereby directs the New Securities Intermediary and the New
Custodian to hold the Financial Assets transferred into the New Account as
contemplated in paragraph 2 above in the New Account pursuant to the terms of
the New Account Agreement.


DOC ID - 32342032.14
 
 






--------------------------------------------------------------------------------





6.This Entitlement Order is being delivered pursuant to the Master Termination
Agreement (the "Agreement"), dated as of August 16, 2019, entered into by and
among White Eagle General Partner, LLC, a Delaware limited liability company,
Lamington Road Designated Activity Company, a designated activity company
incorporated with limited liability under the laws of Ireland, White Eagle Asset
Portfolio, LP, a Delaware limited partnership, Markley Asset Portfolio, LLC, a
Delaware limited liability company,CLMG Corp., LNV Corporation, Lamington Road
Bermuda Ltd., a Bermuda company, Wilmington Trust, National Association and
Palomino JV, LP and shall not become effective until the Securities
Intermediary’s receipt of the Payoff Receipt Notice, at which point, it shall
become automatically effective.






DOC ID - 32342032.14
 
 






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Entitlement Order to be
executed by their duly authorized officers as of the date first set forth above.


WHITE EAGLE ASSET PORTFOLIO, LP, as
Borrower under the SACCA


By: White Eagle General Partner, LLC, its General Partner


By:________________________
Name:
Title:


WHITE EAGLE ASSET PORTFOLIO, LP, as
Account Holder under the New Account Agreement


By: Palomino JV GP Limited, its General Partner


By:________________________
Name:
Title:
Acknowledged and Accepted:


WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity
but solely as Securities Intermediary
under the SACCA




By:_____________    
Name:
Title:


WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity
but solely as New Securities Intermediary
under the New Account Agreement


By:______________    
Name:
Title:




DOC ID - 32342032.14






 




--------------------------------------------------------------------------------






SCHEDULE I


DISBURSEMENT SCHEDULE
TO
ENTITLEMENT ORDER FOR DEBIT AND TRANSFER OF PLEDGED FINANCIAL ASSETS FROM
PLEDGED ACCOUNTS




Wilmington Trust, N.A. Wire Transfers Payment to White Eagle Vendors From The
New Collection Account
 
 
Disbursement Amount ($)
 
 


Arthur Cox (Irish Counsel)
 
 
50,000.00
 


Bank Name: Bank of Ireland
Bank Address: 39 St. Stephen’s Green, Dublin 2, DO2 HF62
ABA: 900084
Account Name: Arthur Cox
Account No:
Swift Code: BOFI IE2D
Reference: White Eagle Asset Portfolio


Berger Singerman LLP ( Counsel to White Eagle for Matz Case)
                  1,739.10
 


Bank Name: City National Bank of Florida
Bank Address: 25 W. Flagler Street, Miami, Fla. 33401
ABA: 066004367
Account Name: Berger Singerman, LLP Merchant Account
Account No:
Swift Code: SWIFT: CNBFUS3M
Reference: White Eagle Asset Portfolio


Curtis, Mallet-Prevost, Colt & Mosle LLP ( Counsel to White Eagle for Pohl Case)
               136,449.94
 


Bank Name: Citibank, N.A.
Bank Address: Penns Way, New Castle, DE 19720
ABA: 021000089
Account Name: Curtis, Mallet-Prevost, Colt & Mosle LLP
Account No:
Swift Code: SWIFT: CitiUS33
Reference: White Eagle Asset Portfolio


Daniel Coker Horton & Bell ( Counsel to White Eagle for Frankel Case)
                      978.00
 


Bank Name: Regions Bank
Bank Address: 290 Parkway Office Circle, Hoover, AL 35244
ABA: 062005690
Account Name: Daniel Coker Horton & Bell Trust Account
Account No:
Swift Code: UPNBUS44
Reference: White Eagle Asset Portfolio


Farnan LLP (White Eagle Liquidation Trustee)
 
 
                 25,000.00
 


Bank Name: The Bryn Mawr Trust Company
Bank Address: 801 Lancaster Ave, Bryn Mawr, PA 19010
ABA: 031908485
Account Name: Farnan LLP
Account No:
Swift Code: BMTCUS3B
Reference: White Eagle Asset Portfolio



DOC ID - 32342032.17






 






--------------------------------------------------------------------------------







Grant Thornton (External Auditors to White Eagle Asset Portfolio)
                 83,090.00
 


Bank Name: Harris N.A.
Bank Address: 111 West Monroe Street, Chicago, IL 60603
ABA: 071000288
Account Name: Grant Thornton LLP
Account No:
Swift Code: HATRUS44
Reference: White Eagle Asset Portfolio


Holland & Knight LLP ( Counsel to White Eagle for Matz Case)
                 97,948.54
 


Bank Name: Wells Fargo Bank N.A.
Bank Address: 420 Montgomery Street, San Francisco, CA 94104-1207
ABA: 121000248
Account Name: Holland & Knight
Account No:
Swift Code: WFBIUS6S
Reference: White Eagle Asset Portfolio


K&L Gates LLP (Counsel to Wilmington)
                 62,423.69
 


Bank Name: Bank of America, NA
Bank Address: P.O. Box 27025, Richmond, VA 23261
ABA: (Wire): 026009593 (ACH): 031202084
Account Name: Delaware Attorney Operating Acct
Account No:
Swift Code: BOFAUS3N
Reference: White Eagle Asset Portfolio


Kasowitz Benson Torres LLP (Counsel to White Eagle)
 
 
               397,016.00
 


Bank Name: Citibank, N.A. Private Bank
Bank Address: 153 East 53rd Street, New York, NY 10022
ABA: 021000089
Account Name: Kasowitz Benson Torres LLP (IOLA)
Account No:
Swift Code: CITIUS33
Reference: White Eagle Asset Portfolio


Maple Life (White Eagle Court Marketing Agent)
 
 
            1,001,000.00
 


Bank Name: BB & T Bank
Bank Address: 1909 K Street, NW, 2nd Floor, Washington, DC 20006
ABA: 055003308
Account Name: Maple Life Analytics, LLC
Account No:
Swift Code: BRBTUS33
Reference: White Eagle Asset Portfolio


MLF Lexserv (Servicer/White Eagle Servicer)
               227,857.38
 


Bank Name: BB & T Bank
Bank Address: 1909 K Street, NW, 2nd Floor, Washington, DC 20006
ABA: 054001547
Account Name: MLF LexServ
Account No:
Swift Code: BRBTUS33
Reference: White Eagle Asset Portfolio


Pachulski Stang Ziehi & Jones LLP (Bankruptcy Counsel to White Eagle Asset
Portfolio)
            1,659,711.70
 


Bank Name: Banc of California
Bank Address: 3 MacArthur Place, Santa Ana, CA 92707
ABA: 322274527
Account Name: Pachulski Stang Ziehl & Jones LLP Client Trust Account
Account No:
Reference: White Eagle Asset Portfolio



DOC ID - 32342032.17
 
 






--------------------------------------------------------------------------------







US Trustee (Court Appointed Bankruptcy Trustee)
 
 
250,000.00
 


Check to be sent overnight via FedEx to the address below:
Office of the US Trustee
United States Department of Justice
844 King Street, Suite 2207
Wilmington, DE, 19801-3519
302-573-6491


Wilmington Trust, N.A. (Securities Intermediary/Administrative Agent)
                 37,203.00
 


Bank Name: Wilmington Trust N.A
Bank Address: Wilmington, DE 19899 - 8955
ABA: 031100092
Account Name: CCMS Closing and Fee Acct
Account No:
Reference: White Eagle Asset Portfolio
Total Payment to White Eagle Vendors
 
 
$4,030,417.35
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Wilmington Trust, N.A. Wire Transfers of Remaining Funds New Collection Account
to Lamington Road DAC
Disbursement Amount ($)
 
 
 


Lamington Road DAC
 
10,884,056.61
 
Bank Name: Ulster Bank (Republic of Ireland)
Bank branch: Payment Intl Banking Serv
Sort Code: 98-50-05
Account Name: Lamington Road Desig
Account No:
Reference: White Eagle Asset Portfolio Remaining Balances
 
Total Amount to Lamington Road DAC
$10,884,056.61
 
 
 





DOC ID - 32342032.17
 
 




